           Case 1:17-cv-02559-ZMF Document 45 Filed 12/23/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  KOCH MINERALS SÀRL, et al.,

             Plaintiffs,

      v.                                                        Civil Action No.
                                                               1:17-cv-2559-ZMF
  BOLIVARIAN REPUBLIC OF
  VENEZUELA,

             Defendant.


                                            ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, the Court hereby

ORDERS that:

       1. Plaintiffs’ Motion for Default Judgment is DENIED;

       2. Defendant’s Motion to Dismiss is DENIED; and

       3. Defendant’s Motion to Set Aside the Entry of Default is GRANTED.

The parties are further ORDERED to submit a joint proposed schedule to govern any further

proceedings by January 5, 2021. The joint proposed schedule shall address (a) whether any

discovery is needed and (b) an expedited briefing schedule to govern the filing of dispositive

motions. If the parties are unable to agree on a joint recommendation, the joint proposed schedule

shall include each party’s individual recommendations.

       SO ORDERED.

                                                                   2020.12.23
                                                                   10:06:55 -05'00'
                                             ___________________________________
                                             ZIA M. FARUQUI
                                             UNITED STATES MAGISTRATE JUDGE
